TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00221-CR




                                   Steven Kirk Hill, Appellant

                                                 v.

                                   The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 51,559, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



PER CURIAM

               Appellant Steven Kirk Hill pleaded guilty to aggravated assault. See Tex. Penal Code

Ann. § 22.02 (West 1994). The district court adjudged him guilty and imposed sentence of

imprisonment for fourteen years.

               The clerk’s record contains a written waiver of appeal signed by appellant and his

attorney. This document, which reflects a knowing and voluntary waiver of the right to appeal, was

signed after sentence was imposed in open court. A defendant who knowingly and intelligently

waives his right to appeal may not thereafter appeal without the consent of the trial court. Ex parte

Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex.

Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974). There is nothing in the

record to indicate that appellant sought or obtained the permission of the trial court to pursue this

appeal. Furthermore, appellant’s motion for new trial and notice of appeal were not timely filed. See
Tex. R. App. P. 21.4(a), 26.2(a); see also Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998);

Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

               The appeal is dismissed.



Before Chief Justice Aboussie, Justices Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed: May 10, 2001

Do Not Publish




                                                2